Citation Nr: 0511070	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-00 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
heart disorder. 

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from November 1953 to October 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  

The Board notes that the veteran requested a hearing in 
December 2002.  He was provided with an informal conference 
with a Decision Review Officer at the RO in lieu of a formal 
hearing in January 2004.  In August 2004, he indicated that 
he still wanted a formal hearing regarding his appeal.  He 
was notified of the date, time, and location of that hearing 
by a VA letter dated in August 2004.  The veteran withdrew 
his request for a hearing in September 2004.  There are no 
other outstanding hearing requests of record.


FINDINGS OF FACT

1.  The veteran is not shown to have bilateral hearing loss 
that is etiologically related to active service. 

2.  In an unappealed February 1987 rating decision and a May 
1990 Board decision, service connection was denied for a 
heart disorder and Meniere's disease, respectively.

3.  Evidence associated with the veteran's claims folder 
subsequent to the February 1987 and May 1990 decisions is new 
and so significant that it must be considered in order to 
fairly decide the merits of the veteran's claims.
CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002);  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).

2.  The February 1987 and May 1990 decisions denying for a 
heart disorder and Meniere's disease, respectively, are 
final.  38 U.S.C.A. §§ 5103, 5103A, 7104, 7105 (West 2002); 
38 C.F.R. §§ 20.1103, 20.1104 (2004).

3.  Since the February 1987 and May 1990 decisions, new and 
material evidence has been submitted, and the veteran's 
claims of entitlement to service connection a heart disorder 
and Meniere's disease are reopened.  38 U.S.C.A. §§ 5103, 
5104A, 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an October 2001 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a November 2002 statement of the case and a 
supplemental statement of the case issued in July 2004, the 
RO notified the veteran of regulations pertinent to service 
connection claims, informed him of the reasons why his claims 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claims.  

In April 2001 letters, prior to the initial adjudication of 
the veteran's claims, he was informed of VA's duty to obtain 
evidence on his behalf.  The veteran was notified that VA 
would obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that he could either submit or ask VA to 
obtain any evidence that he wanted considered in connection 
with his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private and VA outpatient treatment reports.  Private 
treatment records are also included in the claims file. 

With respect to VA's duty to assist the veteran in a claim to 
reopen, VA's responsibility extends to requesting evidence 
from any new source identified by the claimant, and if that 
evidence is then not new and material, the claim is not 
reopened, and VA's duties have been fulfilled.  VA does not 
have a duty to provide the veteran with a VA examination if 
the claim is not reopened.  The VCAA explicitly states that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. § 
3.159(c)(4)(C)(iii) (2004).  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the January 2004 informal hearing; service 
medical records; lay statements; private treatment reports; 
and VA outpatient treatment and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, certain chronic diseases, such as 
sensorineural hearing loss, are entitled to service 
connection when such disease is manifested to a compensable 
degree within one year of separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2004). 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veteran's Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.	Bilateral hearing loss

The veteran is currently seeking entitlement to service 
connection for bilateral hearing loss.  The Board has 
reviewed the evidence of record and finds that a 
preponderance of the evidence is against the veteran's claim 
and service connection is therefore not warranted 

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  See 
38 C.F.R. § 3.385 (2004).

With respect to evidence of an in-service disorder, the 
veteran's service medical records contain no complaints, 
treatment, or diagnoses of bilateral hearing loss.  At 
separation in October 1955, an examination showed that 
speaking and whispered voice measured 15/15.  

A February 1976 VA examination noted that the veteran had no 
hearing loss.  During VA outpatient treatment in August 1976, 
it was noted that the veteran had decreased hearing on the 
left.  In December 1982, A.M.S., M.D. noted that the veteran 
had deafness in his left ear and a February 1983 audiological 
report indicated that the veteran had severe sensorineural 
hearing loss secondary to Meniere's disease. 

A June 1989 VA outpatient treatment report noted that the 
veteran had decreased hearing in his left ear and he wore 
bilateral hearing aids.  In a July 1989 statement, the 
veteran asserted that he developed hearing loss during 
service when he was stationed next to jet fighter planes and 
was not issued ear protection.  

In a February 2004 opinion, a VA examiner, following a review 
of the claims file, opined that it was "less likely than 
not" that the veteran's active service contributed to his 
hearing loss in light of the fact that his hearing was 
documented as normal in February 1976, 20 years after 
separation from service.  The examiner stated that it was 
more likely that the veteran's left ear hearing loss was 
related to his Meniere's disease and his right ear hearing 
loss was related to aging, in light of the long-standing 
history of normal right ear hearing noted in the claims file. 

Following a review of the objective medical evidence of 
record, the Board finds that without probative evidence that 
the veteran had hearing loss during active service or 
manifest to a compensable degree within one year thereafter, 
evidence of a medical nexus linking the veteran's current 
hearing loss to active service is necessarily missing.  
Similarly, even assuming exposure to acoustic trauma in 
service, and noting that currently the veteran has been 
diagnosed with deafness in the left ear and right ear hearing 
loss, the Board notes that the February 2004 VA examiner 
opined that it was "less likely than not" that his hearing 
loss was related to active service.  Instead, it was noted 
that the left ear hearing loss likely resulted from Meniere's 
disease and the right ear hearing loss was due to aging.  No 
other medical professional has commented on the etiology of 
the veteran's hearing loss.  Moreover, none of the objective 
medical evidence regarding the veteran's hearing loss has 
noted his active service at all. 

Based on the foregoing, the Board finds that service 
connection for bilateral hearing loss is not warranted.  
While the Board does not doubt the veteran's sincere belief 
that his hearing loss is etiologically related to active 
service, it is now well-established that a lay person without 
medical training, such as the veteran, is not competent to 
opine on medical matters such as the cause of a claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) ["competent 
medical evidence" means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.

2.	A heart disorder and Meniere's disease

The veteran requests that the Board reopen and grant his 
claims of entitlement to service connection for a heart 
disorder and Meniere's disease on the basis that he has 
submitted new and material evidence.  The Board observes that 
the veteran's service connection claims were originally 
denied in an April 1983 rating decision.  At that time, the 
RO found that service medical records contained no evidence 
that the veteran had either a heart disorder or Meniere's 
disease.  Instead, it was noted that a heart disorder was 
initially diagnosed in July 1975 and Meniere's disease was 
diagnosed in February 1976.  Later, in February 1987, the RO 
denied the veteran's claim of entitlement to service 
connection for a heart disorder on the basis that there was 
no evidence that the veteran had a heart disorder during 
active service.  In May 1990, the Board also denied the claim 
of entitlement to service connection for Meniere's disease on 
the basis that there was no evidence that the veteran had 
Meniere's disease during active service.  The February 1987 
RO decision and the May 1990 Board decision are final.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1103, 20.1104 
(2004).

In December 2000, the veteran filed to reopen his service 
connection claims.  An October 2001 rating decision denied 
the veteran's claims and he disagreed with that decision, 
initiating a timely appeal.  As there are prior final 
determinations for the veteran's claims of entitlement to 
service connection for a heart disorder and Meniere's 
disease, the February 1987 and May 1990 decisions, 
respectively, the Board is now required to decide whether new 
and material evidence has been presented before reopening and 
adjudicating the merits of the claims.  See Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that there 
has been a regulatory change with respect to the definition 
of new and material evidence, which applies prospectively to 
all claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,520, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.156(a)).  As the veteran filed his claim prior to 
that date, the earlier version of the law, as set forth 
above, remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the February 1987 and May 
1990 decisions, VA outpatient treatment and examination 
reports have been received as evidence.  A February 2004 VA 
examination noted that the veteran's current heart disease 
was not related to his service due to the fact that the first 
manifestation of his heart disease was 20 years after 
separation from service.  A separate February 2004 VA 
examination report noted that while the veteran does have 
left-sided Meniere's disease, it is less likely than not that 
his Meniere's disease is related to active service.  
Presuming the truthfulness of the evidence that has been 
presented, it bears directly and substantially upon the 
specific matter under consideration, i.e., whether the 
veteran currently has a heart disorder and Meniere's disease 
that is etiologically related to active service.  Moreover, 
it is the Board's opinion that this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  See 38 C.F.R. § 3.156(a) 
(2004); see also Hodge v. West, 155 F.3d at 1363 (Fed. Cir. 
1998) (holding that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim).  Accordingly, 
the Board finds that the veteran has submitted new and 
material evidence, and his claims are reopened.

The Board notes that the RO did not address the veteran's 
Meniere's disease or heart disorder claims on the merits or 
conduct a de novo review of the evidence with respect to 
those claims.  Therefore, they must be referred back to the 
RO for a de novo review and is addressed in the REMAND 
portion of this decision.


ORDER

Service connection for bilateral hearing loss is denied.

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for Meniere's 
disease; the appeal is granted to this extent only. 

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for a heart 
disorder; the appeal is granted to this extent only. 

REMAND

The Board has determined that additional development is 
necessary for the claims of entitlement to service connection 
for Meniere's disease and a heart disorder.

As discussed above, the Board has reopened the veteran's 
claims of entitlement to service connection for Meniere's 
disease and a heart disorder.  Therefore, the claims must be 
readjudicated on the merits based on all the evidence of 
record.  38 U.S.C.A. § 5108 (West 2002).  Before the Board 
may address a matter not considered by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, an opportunity to address 
the question at a hearing, and if not, whether the claimant 
has been prejudiced by being denied those opportunities.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Since the February 1987 and May 1990 decisions, VA 
examination reports and outpatient treatment records have 
been received.  In the October 2001 rating decision, the RO 
found that new and material evidence sufficient to reopen the 
veteran's claims had not been submitted.  That rationale was 
reiterated in the November 2002 statement of the case and the 
July 2004 supplemental statement of the case.  However, in 
light of the Board's decision this date concluding that new 
and material evidence has been submitted since the prior 
final denials in February 1987 and May 1990, the Board finds 
that the RO should conduct a de novo review of the entire 
evidentiary record.

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, this case is 
REMANDED for the following action:

The RO should conduct a de novo review of 
the record, including any recently 
submitted medical evidence and any other 
evidence added to the record, and 
readjudicate the veteran's claims of 
entitlement to service connection for a 
Meniere's disease and a heart disorder.  
If the determinations remain adverse to 
the veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision. The veteran 
and his representative should be afforded 
a reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


